Citation Nr: 1548445	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  10-35 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for kidney stones with hypertension and stage 2 chronic kidney disease and electrolyte disorder; prostate cancer; chronic sinusitis with neoplastic mass; degenerative disc disease; gastroesophageal reflux disorder; costochondritis; hiatal hernia; and diabetes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to June 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2008; a statement of the case was issued in June 2010; and a substantive appeal was received in August 2010.   

The Veteran presented testimony at a Board hearing in September 2015.  A transcript of the hearing is associated with the Veteran's claims folder. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's contention is that within a few years of being discharged from service, he began having "very serious medical problems." (Transcript, p. 2).  He stated that he sought treatment at the VA.  He further stated that his concerns were often dismissed, and that the doctors seldom ordered testing that would have diagnosed his disabilities.  He argues that as a result of this, his disabilities  worsened until he sought treatment from private physicians that properly diagnosed and treated his disabilities.  

The RO obtained a VA opinion in December 2007.  The Board finds the opinion to be inadequate.  The examiner stated that he was asked to "review the claims file and express an opinion that the Veteran's death was the result of Veterans Administration medical or surgical treatment, or negligence."  The examiner then went on to state that he could not find the death certificate.  The Board notes that the Veteran is not dead.  The examiner's erroneous beliefs regarding the purpose of the opinion and the status of the Veteran (alive) calls into question the thoroughness of the file review.

Also troublesome is the examiner's statement that "The Veteran had been receiving care the Marion, Illinois Veterans Administration Medical Center apparently from 1999 through 2005."  The Veteran stated at his Board hearing and in his substantive appeal (VA Form 9) that he received treatment from VA since the 1980s.  The Board notes that the claims file does include treatment records dating back to March 1983 (VBMS, 6/22/07, p. 50) and continuing throughout the 1980s.  The records were apparently not reviewed by the December 2007 VA examiner.  Moreover, these records are arguably the most important records insofar as the Veteran's contention is that the failure of the VA physicians to adequately diagnose and treat his disabilities at the onset of his symptoms (in the 1980s) is what caused the additional disabilities.  

The Board finds that a new VA opinion is needed.  Moreover, in the Veteran's August 2008 notice of disagreement, he took issue with the prior opinion because it was based solely on a review of the records (without an actual examination).  Consequently, the Board finds that the Veteran should be afforded a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination for the purpose of determining whether the VA's medical treatment of the Veteran resulted in additional disabilities.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.    

The examiner should opine:

(a) whether it is at least as likely as not (a 50 percent or greater probability) the Veteran has suffered additional disability, to include kidney stones with hypertension and stage 2 chronic kidney disease and electrolyte disorder; prostate cancer; chronic sinusitis with neoplastic mass; degenerative disc disease; gastroesophageal reflux disorder; costochondritis; hiatal hernia; diabetes; or any other symptom the Veteran should report, as the result of VA medical treatment, and 

(b) whether any such additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers or was due to an event not reasonably foreseeable.  

The examiner should provide reasons for these opinions.  He/she is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




